         Case 1:20-cv-01807-JGK Document 23 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DEBORAH DONOGHUE et al.,

                            Plaintiffs,            20-cv-1807 (JGK)
                                                   20-cv-2542 (JGK)
             - against -
                                                   ORDER
ROIVANT SCIENCES LTD & MYOVANT
SCIENCES LTD et al.,
.
                       Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties should submit a revised stipulation by April

28, 2020 providing for no more than 45 days to answer or submit

a motion to dismiss. If the plaintiffs decide to file an amended

complaint in response to the first motion to dismiss, the

parties should provide for a new schedule for the defendants’

answer or motion to dismiss that amended complaint. The time to

submit a response to any motion should be no longer than 45 days

and the time to file any reply should be no longer than 20 days.

SO ORDERED.

Dated:       New York, New York
             April 21, 2020          __   /s/ John G. Koeltl   ________
                                                 John G. Koeltl
                                          United States District Judge
